Benevolent & Protective Order of Elks of United States of Am. & N. Tonawanda Lodge No. 860 of Benevolent & Protective Order of Elks of United States of Am. v Creative Comfort Sys., Inc. (2021 NY Slip Op 01674)





Benevolent & Protective Order of Elks of United States of Am. & N. Tonawanda Lodge No. 860 of Benevolent & Protective Order of Elks of United States of Am. v Creative Comfort Sys., Inc.


2021 NY Slip Op 01674


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


1122 CA 19-01356

[*1]BENEVOLENT AND PROTECTIVE ORDER OF ELKS OF UNITED STATES OF AMERICA AND NORTH TONAWANDA LODGE NUMBER 860 OF BENEVOLENT AND PROTECTIVE ORDER OF ELKS OF UNITED STATES OF AMERICA, PLAINTIFFS-RESPONDENTS,
vCREATIVE COMFORT SYSTEMS, INC., AND REIMER HEATING AND AIR CONDITIONING, INC., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (MARCO CERCONE OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
WEBSTER SZANYI, LLP, BUFFALO (THOMAS S. LANE OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered June 24, 2019. The order, among other things, denied the motion of defendants seeking, inter alia, to set aside the verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Benevolent and Protective Order of Elks of United States of Am. v Creative Comfort Sys., Inc. ([appeal No. 1] — AD3d — [Mar. 19, 2021] [4th Dept 2021]).
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court